Citation Nr: 1042747	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-21 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for right ankle spur and 
plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION


The Veteran served on active duty from September 1953 to February 
1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to service 
connection for right heel spur and plantar fasciitis, and 
assigned a 10 percent disability rating to service-connected 
residuals, fracture, right ankle, effective October 26, 2006.  In 
August 2007, the Veteran filed a notice of disagreement with the 
denial of service connection and the disability rating assigned 
to the right ankle.  In a May 2008 rating decision, the RO 
assigned a 20 percent disability rating to residuals, fracture, 
right ankle, effective October 26, 2006, and a statement of the 
case was issued with regard to the service connection and 
increased rating issue.  In July 2008, the Veteran filed a 
substantive appeal with regard to the service connection issue, 
but did not perfect his appeal with regard to the increased 
rating issue.  Thus, the Board does not have jurisdiction of 
entitlement to an increased rating for residuals, fracture, right 
ankle.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 
1953 to February 1975.

2.  In November 2010, the Board was notified via the Social 
Security Administration (SSA) database that the Veteran died in 
August 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of the claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for purposes of processing the claim to completion.  Such 
request must be filed not later than one year after the date of 
the Veteran's death.  See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


